UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 19, 2013 State Investors Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 001-35221 27-5301129 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1041 Veterans Boulevard, Metairie, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 832-9400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On November 19, 2013, the Board of Directors of State Investors Bancorp, Inc. (the “Company”) approved a fourth share repurchase program which provides for the repurchase of up to 118,100 shares, or approximately 5.0% of the Company’s issued and outstanding shares of common stock after completion of its third repurchase program. The shares may be purchased in the open market or in privately negotiated transactions from time to time depending upon market conditions and other factors. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STATE INVESTORS BANCORP, INC. Date:November 22, 2013 By: /s/Anthony S. Sciortino Anthony S. Sciortino President and Chief Executive Officer 3
